Broyles, O. J.
The evidence for the State authorized the defendant’s conviction of possessing whisky. No evidence was introduced by the accused; and his statement, denying that he knowingly was in possession of the whisky (which the evidence showed was in a glass which he held in his hand), was evidently rejected by the jury. The verdict having been approved by the judge, and the motion for new trial containing the general grounds only, the judgment overruling the motion must be

Affirmed.


MacIntyre and Guerry, JJ., concur.